02/28/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0309



                             No. DA 21-0309

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

GRALEN EUGENE HOBBLE, JR.,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 6, 2022, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                    February 28 2022